      Case 2:19-cv-02330-JHS Document 5 Filed 11/06/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


United States of America,                                               CIVIL ACTION NO.
                                 Plaintiff                                   19-02330

        vs.                                                                                    FILED
Leonard Collier                                                                                NOV 06 2019
Elders Counseling Group, Inc.
                                                                                           KATE BARl<MAN, Clerk
                             Defendants                                                  By            Dep. Clerk

    ORDER FOR SERVICE BY POSTING TO PROPERTY A.~D CERTIFIED MAIL

         AND NOW, _       _,G_-fli
                               ___ this day#cJVe.Atk(" of2019, it appearing by Plaintiffs Motion
and Affidavit, to the satisfaction of the Court, that the Defendant, Leonard Collier, cannot, upon diligent

inquiry, be found so as to be personally served with the Summons and Complaint in Enforced Collection.

        It is hereby ORDERED, ADJUDGED AND DECREED that the Summons and Complaint in

Enforced Collections be served on the Defendant, Leonard Collier, by Plaintiff or its agent by posting a

copy of the Summons and Complaint in Enforced Collection on the property of the last known address,

349 Meetinghouse Road, Jenkintown, PA 19046, and by regular and certified mail addressed to the

Defendant's last known addresses, 349 Meetinghouse Road, Jenkintown, PA 19046; 101 Greenwood

Ave, Ste. 270, Jenkintown, PA 19046; and 1910 W Sligh Ave, Apt E107, Tampa, FL 33604. Service shall

be compl\;:ted upon posting or upon mailing, whichever occurs later.
